Per Curiam.
We are of opinion that the allegations of domination and control found in the fourth and fifth causes of action are sufficiently coupled with other allegations to sustain the causes as sufficient. We are further of opinion that the order appealed from otherwise was properly made.
It follows, therefore, that the order appealed from should be modified by denying the motion to strike out the fourth and fifth causes of action as insufficient in law, and, as so modified, the order appealed from should be affirmed, without costs, with leave to the plaintiff to serve an amended complaint within ten days after service of a copy of the order to be entered hereon.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously modified by denying the motion to strike out the fourth and fifth causes of action as insufficient in law, and, as so modified affirmed, without costs, with leave to the plaintiff to serve an amended complaint within ten days after service of order.